      Case 4:20-cv-00090-CDL-MSH Document 18 Filed 12/01/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION


CHARLES MYRON TAYLOR, II,        :
                                 :
                 Plaintiff,      :
                                 :
           VS.                   :
                                 :
                                 :
Governor BRIAN P. KEMP, et al.,  :               NO. 4:20-cv-90-CDL-MSH
                                 :
                 Defendants.     :
_________________________________:               ORDER


       Pro se Plaintiff Charles Myron Taylor, II, a prisoner at Rutledge State Prison in

Columbus, Georgia, filed a 42 U.S.C. § 1983 complaint on May 5, 2020. ECF No. 1. He

also moved to proceed in forma pauperis. ECF No. 5. On June 15, 2020, the Court

granted his motion to proceed in forma pauperis and ordered Plaintiff to pay an initial

partial filing fee in the amount of $10.00. ECF No. 6. Plaintiff failed to pay the fee. The

Court, therefore, ordered Plaintiff to show cause why his complaint should not be dismissed

for failure to pay the $10.00 initial partial filing fee. ECF No. 7. Plaintiff failed to

respond to the Order to Show Cause. Based on Plaintiff’s failure to comply with the

Court’s Orders, the Court dismissed Plaintiff’s action without prejudice on September 10,

2020. ECF No. 8.

       Plaintiff filed a notice of appeal on October 6, 2020, an amended notice of appeal
      Case 4:20-cv-00090-CDL-MSH Document 18 Filed 12/01/20 Page 2 of 3




on October 22, 2020, and a second amended notice of appeal on October 27, 2020. ECF

Nos. 10; 13; 14. On November 12, 2020, the Eleventh Circuit dismissed Plaintiff’s appeal

for failure to pay the appellate filing fee or move to proceed in forma pauperis.1 ECF No.

16. On November 25, 2020, Plaintiff moved to proceed in forma pauperis on appeal.

ECF No. 17.

       A court may authorize an appeal of a civil action without prepayment of fees if the

prisoner submits an affidavit that includes a statement of all assets and that states the

prisoner is unable to pay or give security therefor. 2           See 28 U.S.C. § 1915(a)(1).

Nevertheless, this Court may deny in forma pauperis status if the Court determines the

appeal is not taken in good faith. See 28 U.S.C. § 1915(a)(3) (“An appeal may not be

taken in forma pauperis if the trial court certifies in writing that it is not taken in good

faith.”). “Good faith” means that an issue exists on appeal that is not frivolous under an

objective standard. Coppedge v. United States, 369 U.S. 438, 444-45 (1962); Rudolph v.

Allen, 666 F.2d 519, 520 (11th Cir. 1982).



1
  Based on this dismissal, it is possible that Plaintiff’s motion to proceed in forma pauperis on
appeal could be denied as moot. The Court, however, does not deny Plaintiff’s motion to
proceed in forma pauperis on appeal for this reason. Instead, the Court denies Plaintiff’s motion
to proceed in forma pauperis on appeal because an appeal from this action cannot be taken in
good faith.
2
  The Court notes that Plaintiff has not submitted a copy of his prisoner trust fund account. Thus,
the Court has no way of determining Plaintiff’s ability to pay the appellate filing fee. The
Court, however, does not deny Plaintiff’s motion to proceed in forma pauperis on appeal for this
reason. Instead, the Court denies Plaintiff’s motion to proceed in forma pauperis on appeal
because an appeal from this action cannot be taken in good faith.
      Case 4:20-cv-00090-CDL-MSH Document 18 Filed 12/01/20 Page 3 of 3




       In the Court’s best judgment, an appeal cannot be taken in good faith. The Court

therefore certifies, pursuant to § 1915(a)(3), that Plaintiff’s appeal is not taken in good

faith. Accordingly, Plaintiff’s motion to proceed in forma pauperis on appeal is hereby

DENIED.

       If Plaintiff wishes to proceed with his appeal, he must pay the entire $505 appellate

filing fee. Because Plaintiff has stated that he cannot pay the fee immediately, he must

pay using the partial payment plan described under 28 U.S.C. § 1915(b). Pursuant to

section1915(b), the prison account custodian where Plaintiff is confined shall cause to be

remitted to the Clerk of this Court monthly payments of 20% of the preceding month’s

income credited to Plaintiff’s account (to the extent the account balance exceeds $10) until

the $505 appellate filing fee has been paid in full. Checks should be made payable to

“Clerk, U.S. District Court.” The Clerk of Court is DIRECTED to send a copy of this

Order to the custodian of the prison in which Plaintiff is incarcerated.

       SO ORDERED, this 1st day of December, 2020.


                                           S/Clay D. Land
                                           CLAY D. LAND
                                           U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA
